                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                           5:18-cv-44-RJC-DSC

JASCO PRODUCTS COMPANY, LLC                   )
                                     )
             Plaintiff,              )
                                     )
      vs.                            )
                                     )                    ORDER
                                     )
PRIME WIRE & CABLE, INC., and        )
YFC-BONEAGLE ELECTRIC CO.,           )
LTD.,                                )
                                     )
            Defendants.              )
____________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Leave to File

Second Amended Complaint, (Doc. No. 27); Cantigny Lighting Controls, LLC’s

(“Cantigny”) Motion to Intervene, (Doc. No. 25); Defendant Prime Wire & Cable, Inc.’s

Motion to Dismiss for Lack of Subject Matter Jurisdiction, (Doc. No. 12); Defendant

YFC-BonEagle Electric Co., Ltd.’s Motion to Dismiss for Insufficient Service of

Process and for Lack of Personal Jurisdiction, (Doc. No. 17); and the Magistrate

Judge’s Memorandum and Recommendation (“M&R”), (Doc. No. 24), recommending

that Defendant Prime Wire’s Motion to Dismiss for Lack of Subject Matter

Jurisdiction be granted and Defendant YFC-BonEagle’s Motion to Dismiss be denied

as moot.

      Rule 15 of the Federal Rules of Civil Procedure governs amendments to

pleadings. Rule 15(a)(1) grants a party the right to “amend its pleading once as a

                                         1
matter of course,” if done within twenty-one (21) days after serving the pleading, Fed.

R. Civ. P. 15(a)(1)(A), or “if the pleading is one to which a responsive pleading is

required,” a party may amend once as a matter of course, provided that it does so

within “21 days after service of a responsive pleading or 21 days after service of a

motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B).

The Rule further provides that leave to amend shall be freely given “when justice so

requires.” Id.

      Rule 24 of the Federal Rules of Civil Procedure governs intervention:

      (a) INTERVENTION OF RIGHT. Upon timely motion, the court must
          permit anyone to intervene who:
             ...
             (2) claims an interest relating to the property or transaction
             which is the subject of the action, and is so situated that
             disposing of the action may as a practical matter impair or
             impede the movant's ability to protect its interest, unless the
             existing parties adequately represent that interest.

Fed. R. Civ. P. 24(a)(2). Cantigny is the owner of the patent-in-suit, U.S. Patent No.

9,320,122 (“the ‘122 patent”). As such, it claims an interest relating to the property

that is the subject of the action—the ‘122 patent—and is so situated that disposing of

the action may, as a practical matter, impair or impede Cantigny’s ability to protect

its interest, unless Jasco Products Company, the existing Plaintiff, adequately

represents that interest.

      For the reasons stated in the briefs of Plaintiff and Cantigny, and finding that

justice so requires, the Court GRANTS Plaintiff’s Motion for Leave to File Second

Amended Complaint and Cantigny’s Motion to Intervene.


                                           2
      It is well settled that an amended pleading supersedes the original pleading,

and that motions directed at superseded pleadings are to be denied as moot. Young

v. City of Mount Ranier, 238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders

original pleading of no effect); Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002)

(denying as moot motion to dismiss original complaint on grounds that amended

complaint superseded original complaint).

      IT IS THEREFORE ORDERED that:

             1. Plaintiff’s Motion for Leave to File Second Amended Complaint, (Doc.

                No. 27), is GRANTED.           Plaintiff shall file its Second Amended

                Complaint within five days of this Order.

             2. Cantigny’s Motion to Intervene, (Doc. No. 25), is GRANTED.

             3. Defendant Prime Wire’s Motion to Dismiss for Lack of Subject

                Matter Jurisdiction, (Doc. No. 12), and Defendant YFC-BonEagle’s

                Motion to Dismiss for Insufficient Service of Process and Lack of

                Personal Jurisdiction, (Doc. No. 17), are DENIED as moot.

             4. The Magistrate Judge’s M&R, (Doc. No. 24), is TERMINATED as

                moot.

             5. The Clerk is directed to send copies of this Order to counsel for the

                parties, including but not limited to moving counsel.

                                                Signed: October 29, 2018




                                           3
